Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161785-6                                                                                                   Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161785
                                                                    COA: 343097
                                                                    Wayne CC: 17-009293-AR
  GRANT CHARLES BALOGH,
           Defendant-Appellant.

  ____________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 161786
                                                                    COA: 343098
                                                                    Wayne CC: 17-009329-AR
  GABRIEL VICTOR BALOGH,
            Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the April 16, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu
  of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we
  REINSTATE the October 24, 2017 orders of the 33rd District Court granting the
  defendants’ motions for dismissal. The 33rd District Court did not abuse its discretion in
  concluding that the prosecution failed to present sufficient evidence of the causation
  elements of the crimes charged to establish probable cause to believe that the defendants
  committed a felony. People v Shami, 501 Mich 243, 250-251 (2018). Even crediting the
  prosecution’s expert medical testimony, in light of the evidence regarding the progressive
  nature of the decedent’s medical condition, as well as her capacity to make her own
  decisions, it was within the range of principled outcomes for the district court to conclude
  that “a person of ordinary prudence and caution” would not entertain “a reasonable belief”
  that the defendants caused the decedent’s death. People v Anderson, 501 Mich 175, 178
  (2018).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2021
         a0324
                                                                               Clerk